Name: Commission Regulation (EEC) No 3140/89 of 19 October 1989 adjusting the agricultural conversion rates for the pigmeat sector in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 10 . 89 Official Journal of the European Communities No L 303/5 COMMISSION REGULATION (EEC) No 3140/89 of 19 October 1989 adjusting the agricultural conversion rates for the pigmeat sector in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, as to avoid the creation of new monetary compensatory amounts ; Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as amended by Regulation (EEC) No 3063/89 (2), and in particular Article 7 ( 1 ) thereof, Whereas the movement of the market rate for the Greek drachma during the reference period 11 to 17 October 1989 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (s), as last amended by Regulation (EEC) No 3072/89 (6), entail, in accordance with Article 2 of Commission - Regulation (EEC) No 3153/85 f), as last amended by Regulation (EEC) No 2301 /89 (8), an increase in the monetary compensatory amounts applicable in the pigmeat sector in Greece effective from 23 October 1989 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts having regard to the criteria in Article 7 of Regulation (EEC) No 3578/88 , Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1 889/87 (4), lays down that the agricultural conversion rates of a Member State should be adjusted so HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : l Agricultural conversion rates Products ECU 1 - Dr... Applicable until ECU 1 = Dr.. Applicable from 'Pigmeat 201,089 22 October 1989 202,363 23 October 1989? Article 2 This Regulation shall enter into force on 23 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 312, 18 . 11 . 1988 , p. 16. (2) OJ No L 293, 12. 10 . 1989, p. 34. 0 OJ No L 164, 24. 6. 1985, p. 6. (&lt;) OJ No L 182, 3 . 7. 1987, p. 1 . O OJ No L 164, 24. 6 . 1985, p. 11 . (6) OJ No L 294, 13 . 10 . 1989, p. 5 . O OJ No L 310, 21 . 11 . 1985, p. 4. (8) OJ No L 220, 29. 7. 1989, p. 9 .